PUTNAM, Circuit Judge
(concurring). T concur in the conclusion reached by the court, but i think that the case does not depend on the model to which the opinion refers. It seems to me that the complainant's invention involves the following elements: The main valve comes to an easy rest on its return stroke — that is, in connection with the lever movement which stops the elevator; this easy rest necessarily results from an automatic action produced by the main valve; and the movement in starting the valve may be slow, moderate, or quick, as determined by the operator. In this I agree entirely with the expressions of the opinion, filed in behalf of the court, that Cole sought to obtain a control which both permits a quick start and also insures a slower stop, the latter operated automatically. It also seems to me that, on the settled rule of the Supreme Court, as clearly stated by the learned judge of the Circuit Court, any claims broader than this statement of the complainant’s invention are invalid.
It also seems to me that Prof. Main is the expert testifying for the respondent who is fully capable of mastering the mechanical laws involved in the complainant’s invention, and in the patent on which" the respondent relies, and which it claims to have adopted in constructing its machines; and that, looking at his testimony by and large, it contains an inevitable admission that precisely the elements found in the complainant’s invention are found in the respondent’s patent, and are availed of for the same purpose, with the addition of an incidental safety device which assists in preventing a sudden reversal. I note here only one extract from his testimony, as follows:
“X-Q. 1!). Tn defendant's valve mechanism the main valve is positively connected to the pilot valve, and the two so arranged that by the automatic action of the main valve, which causes the pilot valve to cover or close some of the ports of such pilot valve, the Row is gradually cut off, and will gradually stop the movement of the main valve as it comes to central position, and thereby gradually stop the movement of the elevator. Is not this so? A. Undoubtedly.
“X-Q. 20. This is likewise true of the valve mechanism of the Cole patent in suit, is it not? A. Yes.
“X-Q. 21. And in both defendant’s valve mechanism and the complainant's patented valve mechanism the pilot valve is positively connected to the main valve, so that it is automatically returned to central position by the main valve through this positive connection. Is not this so? A. It is.”
It would hardly be fair to pin Prof. M.ain too closely to these answers, or to assert that they cover the start, which he explains elsewhere; but, taking his entire testimony with all allowances, and with *914a fair reconcilement of apparent inconsistencies, I think it justifies what I have already said in reference to it. Looking at the whole record, I can see no fundamental difference between the respondent’s mechanism as shown in the patent under which it claims, and the pith of the complainant’s invention as I have explained it.
Therefore I conclude that, independently of the reasons stated in the opinion of the court, the respondent infringes.